Citation Nr: 1630187	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-13 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.   Entitlement to an initial compensable rating for bilateral hearing loss.

2.   Entitlement to service connection for an upper and lower back condition.

3.   Entitlement to service connection for an eye condition, to include as secondary to diabetes mellitus, hypertension, and coronary artery disease (CAD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1969 to May 1971.

These matters come to the Board of Veterans' Appeals (Board) from April 2012 and August 2012 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Houston, Texas.

At the outset, the Board notes that in his substantive appeal, the Veteran requested a travel Board hearing at the local RO; however, the Veteran withdrew his request for a hearing in May 2016.  Therefore, this appeal is ready for appellate consideration and the Board will proceed with a decision based on the evidence of record. 


FINDINGS OF FACT

1.   Throughout the appeal period, the Veteran had, at worst, Level I hearing loss in the right ear and Level I hearing loss in the left ear. 

2.   The record does not show an upper or lower back disability during service or at the present time. 


CONCLUSIONS OF LAW

1.   The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015). 

2.   The criteria for service connection for an upper or lower back disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  VCAA notice should be provided to a claimant before the initial AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a January 2012 letter, the RO notified the Veteran of the information and evidence needed to substantiate his claims of service connection together with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

With regard to the Veteran's claim for a compensable disability rating for his bilateral hearing loss, the Board notes that this claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Since the claim was for service connection and it was granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c)(4).  The AOJ has obtained copies of the Veteran's service treatment records, service personnel records, private treatment records, and VA treatment records.  An audiology examination was conducted in January 2012.  There is no other indication of any pertinent evidence that remains outstanding in this case.  Therefore, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the Veteran was not provided a VA medical examination and/or opinion with regard to his upper and lower back condition; however, the Board finds that such is not necessary in the instant case.  Under applicable law, VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or within a qualifying presumptive period; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The third prong of this criteria, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, there is no probative evidence of a current disability or persistent or recurrent symptoms of a disability.  The Board recognizes that the Veteran has asserted that he has an upper and lower back condition, however, the Veteran has not provided evidence, nor do his treatment records show, that he has a current disability.  Therefore, a VA examination is not necessary to decide the claim. 

The Board again notes that the Veteran was scheduled for a VA hearing; however, the Veteran later withdrew his request. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.   Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's service-connected bilateral hearing loss disability is currently rated noncompensably disabling under the provisions of Diagnostic Code 6100 of the Schedule for Rating Disabilities.  38 C.F.R. § 4.85.  He seeks a higher rating.

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b).  The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz [Hz], shown on a puretone audiometry test.  38 C.F.R. § 4.85.  When there is no speech discrimination testing, Table VI is used, based on the puretone threshold average alone.  38 C.F.R. § 4.85(c).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e). 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b).  As an initial matter, the Board finds that an exceptional pattern of hearing under 38 C.F.R. § 4.86 has not been shown in the Veteran's audiogram during the appeal period; therefore that regulation is inapplicable. 

The Veteran was granted service connection for bilateral hearing loss with an effective date of November 19, 2010. 

VA examination findings from January 2012 show the left ear with 100 percent speech discrimination.  Puretone threshold in decibels at 1000 Hertz, (Hz) was 15, at 2000 Hz it was 15, and at both 3000 Hz and 4000 Hz it was 45.  The average puretone threshold was 30 for the left ear.  The right ear has a 98 percent speech discrimination.  There was puretone threshold in decibels of 10 at 1000 Hz and at 2000 Hz; at 3000 Hz it was 35, and at 4000 Hz it was 65.  The average puretone threshold in the right ear was 30.  Application of these pure tone threshold average levels and speech recognition ability (percentage of discrimination) using Table VI, results in Roman Numeral I for the right ear and Roman Numeral I for the left ear.  Level I and Level I correspond to a noncompensable evaluation pursuant to Table VI.

The Board acknowledges the Veteran's statements in his notice of disagreement filed in August 2012 that he considers his hearing loss to be more severe.  However, the examiner's report was based on objective testing and was performed by a person with appropriate expertise.  Likewise acknowledged was the Veteran's subjective difficulty with hearing.  Therefore, the Board finds that the January 2012 report to be adequate and highly probative.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Notably, the Veteran has not asserted that his hearing has gotten worse.  Accordingly, a compensable disability rating is not warranted. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board acknowledges the Veteran's hearing complaints and finds that the rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The rating criteria are therefore adequate to evaluate the Veteran's hearing loss disability and referral for consideration of extraschedular rating is not warranted

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability due to the Veteran's service-connected disabilities, the question of entitlement to a TDIU is not raised.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for a compensable rating for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.   Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc). 

Additionally, if a veteran was exposed to a herbicide agent during active service, the following disease shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus); Hodgkin's disease; Ischemic heart disease; all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). Ischemic heart disease includes, but is not limited to the following: acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  However, Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  Notice, 79 Fed. Reg. 20,308 (2014).

Further, for chronic diseases listed under 38 C.F.R. § 3.309, including arthritis, shown to a compensable degree within one year of service discharge, service connection will be presumed. 

As a threshold matter in all service connection claims, however, there must be evidence of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

(A) Upper/Lower Back Condition

The Veteran seeks entitlement to service connection for an upper and lower back condition.  Specifically, the Veteran contends that he believes his back injuries did occur while in the military and should be rated anywhere between 20 to 30 percent.  See August 2012 Notice of Disagreement.

The Veteran's service treatment records are completely negative for any complaints, injuries, or diagnosis of the upper and lower back.  Additionally, on his report of medical examination in May 1971, it was noted that the Veteran had a normal "spine/other musculoskeletal". 

Additionally, there is no indication of an upper or lower back disability in any of the treatment records associated with the Veteran's claims file.

Here, the Veteran has not demonstrated, fundamentally, that he has, or at any time pertinent to this claim has had an upper or lower back disability.  As noted, no diagnosis of an upper or lower back disability is documented in the medical evidence of record.  The Veteran also has not submitted or identified any medical evidence to indicate otherwise. 

The Veteran has vaguely asserted that he has an upper and lower back disability that he believes is from service.  The Board has considered the Veteran's statement; however, although the Veteran may competently and credibly describe injury and symptoms, there is no evidence of record supporting the notion that the Veteran currently has an upper or lower back disability that is due to his military service.  Unlike, for example, a separated shoulder, broken arm, tinnitus (ringing in the ears), pes planus (flat feet), varicose veins, etc., determining whether a person has a disability affecting his spine cannot be based on mere lay opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  This determination necessarily is based on the results of clinical testing and data.  Accordingly, the Veteran is not competent to establish the presence of the claimed disability.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131, see also 38 C.F.R. §§ 3.303, 3.304.  Thus, where, as here, no disability is shown, there can be no valid claim for service connection.  In the absence of a diagnosis, the other elements of service connection need not be discussed.

For all of the foregoing reasons, the Board finds that the claim for service connection for an upper and lower back disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to service connection for an upper and lower back disability is denied.


REMAND

Given the additional diagnoses indicated on the Veteran's November 2014 VA examination, specifically, anisocoria and narrowing of retinal arteries and veins, which appear to be distinct from the glaucoma with cataracts contemplated in the relevant rating action, the Board finds that the Veteran should be afforded another VA examination to address whether current disability may be due to service connected disability.

Additionally, any additional records relevant to his eye condition should be sought. 

Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran to identify any pertinent outstanding VA or private treatment records related to his eye condition.  Such records should be sought.

2.   After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination with a neuro-ophthalmologist (as indicated would be necessary in the November 2014 examination report).  The complete claims folder should be reviewed in conjunction with the examination.  All indicated tests and studies should be performed.  

(a)   The examiner is asked to opine whether it is at least as likely as not that the Veteran's diagnosed anisocoria and narrowing of retinal arteries and veins, was caused by or aggravated by any of the Veteran's service-connected disabilities, to specifically include coronary artery disease (CAD), diabetes mellitus, or hypertension.

(b)   The examiner should additionally opine whether it is at least as likely as not that the Veteran's diagnosed anisocoria and narrowing of the retinal arteries and veins was caused by Agent Orange exposure.

(c)   If the examiner finds that the Veteran's diagnosed anisocoria and narrowing of retinal arteries and veins are related to any of his service-connected disabilities, or Agent Orange exposure, the examiner should state the effects of the disability on the Veteran.

3.   Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


